229 Ga. 190 (1972)
190 S.E.2d 51
CLINE
v.
SMITH.
27130.
Supreme Court of Georgia.
Submitted April 10, 1972.
Decided May 19, 1972.
Walter N. Cline, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.
MOBLEY, Chief Justice.
Walter N. Cline appeals from the judgment of the Superior Court of Putnam County in his habeas corpus case, remanding him to the custody of the warden. The appellant attempted to re-open a prior habeas corpus proceeding in Butts Superior Court, in which a judgment adverse to the appellant was entered, and that judgment affirmed by this court. Cline v. Ballard, 227 Ga. 458 (181 SE2d 386). The trial judge in Putnam *191 Superior Court treated his petition for "re-entry" as a petition for habeas corpus. The judge found from the record introduced at the hearing that the Butts County habeas corpus proceeding had decided all the questions raised by the appellant except his contention that he was not given a preliminary hearing; that the appellant was not given a preliminary hearing until approximately one week after being bound over to Bibb Superior Court, but that he signed a waiver of commitment hearing.
1. The trial judge did not err in holding that the absence of a commitment hearing does not divest a criminal court of jurisdiction (Ballard v. Smith, 225 Ga. 416 (4) (169 SE2d 329); Griffin v. Smith, 228 Ga. 177 (6) (184 SE2d 459), and that an accused may waive his right to commitment hearing.
2. The court properly found that none of the appellant's constitutional rights had been denied him, and that he is serving a valid sentence imposed by Bibb Superior Court.
Judgment affirmed. All the Justices concur.